




Exhibit 10.18


TESCO CORPORATION
2015 SHORT TERM INCENTIVE PROGRAM


The Tesco Corporation Short Term Incentive Program (“STIP”) is a compensation
program designed to motivate participating employees of TESCO and its affiliates
to work as a team to accomplish the overall profitability goals of TESCO, as
well as provide incentive to each individual to meet his or her business
objectives.


The STIP is approved by the Board of Directors of TESCO and is reviewed annually
and may be modified or discontinued in the sole discretion of the Board of
Directors. The STIP for calendar year 2015 has been approved by the Board of
Directors as set forth below. The parameters set for the Executive Management
Team (the executive officers of Tesco Corporation, the parent corporation), are
approved by, and can only be modified by, the Board of Directors. The program
parameters for all other employee participants are proposed as general
guidelines for management to implement but that may be modified as management
deems appropriate. It is the expectation of the Board of Directors that
management will use proper judgment to write goals for individuals within the
spirit of these parameters, but consistent with the emphasis that management
wishes to put on each employee:


Plan Parameters


In order to reward employees for individual performance, and taking into account
Company financial objectives, the STIP is structured with three (3) specific
areas to measure performance:


•
Plan Objectives (50%): Two metrics that collectively represent 50% of the total
STIP target. These are composed of a Quality and HSE performance metric (10%)
and a key financial metric (40%). Both metrics are based to the 2015 Financial
Plan.

•
Sequential Objectives (25%): One key financial metric that represents 25% of the
total STIP target, that is based on Year-on-Year performance against 2014 Actual
financial performance.

•
Strategic Objectives (25%): One key financial metric that represents 25% of the
total STIP target, that is based on performance against TESCO’s Strategic Plan.



Members of the Executive Management Team and certain Vice Presidents of the
subsidiaries (Levels 6 and 5) have the ability to earn up to a 2.0 factor on
each individual objective. Each Objective will have an entry point (“Entry”), a
Target, and a maximum payout point (“Max”). Entry is a 25% payout with a linear
progression to Target, which provides a 100% payout. From Target, there is a
linear progression to Max, which results in a 200% payout on that objective.


Directors of the TESCO organization (Level 4) have the ability to earn up to a
1.5 factor on each individual objective. Each Objective will have an Entry, a
Target, and a Max. Entry is a 25% payout with linear progression to Target,
which provides a 100% payout. From target, there is a linear progression to Max,
which results in a 150% payout on that objective.


Objectives and Payout:


•
In the event that TESCO records negative Net Income for the year ending December
31, 2015, there will be no payments under the plan.

•
Calculations are based on employee’s aggregate base salary earned during the
program year.

•
The Board of Directors will approve the payouts of each member of the EMT that
are a Level 6 Named Executive Officer, and review and approve the remaining STIP
participant payouts as a group.

•
The incentive payout will be made in the payroll currency of the plan
participant.

•
Payout is made no later than March 15 of the following year.

•
STIP payouts are based on audited financial results.



Employment Status


•
Employees entering the plan during the year will have their STIP payout
calculated using their aggregate base salary earned while in the plan.

•
Employees terminated or resigning at any time prior to December 31, 2014 will
not receive any payment under the STIP.

•
Employees terminated or resigning from the Company after December 31, 2014, but
before the payout date, will receive their payout in accordance with the STIP at
the same time as other recipients.





--------------------------------------------------------------------------------




•
The Company reserves the right to modify responsibilities and positions as may
be required from time to time. Such modifications may result in the future
ineligibility of an employee for participation in the STIP. In such cases, any
earned incentive will be calculated using their aggregate base salary earned
while in the plan.

•
Situations not covered above will be resolved by the President and Chief
Executive Officer, whose determination shall be final.



Death, Disability and Retirement


•
If an employee’s employment status changes due to death, disability or
retirement (at normal retirement age) his or her STIP payment will be calculated
using their aggregate base salary earned while in the plan.







